Citation Nr: 1450180	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for cervical spine degenerative disc disease of C4-C6 with intervertebral disc degeneration ("cervical spine disability").

2.  Entitlement to an evaluation in excess of 10 percent for non-dominant right elbow for limitation of motion of flexion ("right elbow disability").

3.  Entitlement to an evaluation in excess of 10 percent for right shoulder rotator cuff impingement prior to February 15, 2008 ("right shoulder disability").

4.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability from February 15, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The February 2009 rating decision, in pertinent part, denied an increased evaluation in excess of 20 percent for a cervical spine disability; denied an increased evaluation in excess of 20 percent for a right shoulder disability; and denied an increased evaluation in excess of 10 percent for a right elbow disability.  The Veteran appeals for a higher evaluation for all disabilities.  

As originally developed for appeal, the Veteran's claim included the additional issue of entitlement to an increased evaluation for carpal tunnel syndrome as a residual of a right wrist injury.  This issue was considered in the rating decision on appeal.  It was also the subject of a notice of disagreement (NOD) and was addressed in the statement of the case (SOC).  However, in the May 2010 substantive appeal, the Veteran specifically limited his appeal to the issues as noted on the title page.  Accordingly, consideration herein is limited to only those issues that the Veteran wishes to pursue.

During the pendency of the appeal, the RO issued a July 2010 rating decision granting an increased evaluation of 30 percent for the Veteran's cervical spine disability effective April 1, 2007.  In addition, the Appeals Management Center, on behalf of the RO in Columbia, South Carolina, issued an April 2012 rating decision granting service connection for non-dominant right elbow with limitation of motion of extension and assigned a noncompensable evaluation effective April 14, 2012.  The Veteran continues to appeal for a higher evaluation for his cervical spine disability and his right elbow disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a June 2011 videoconference hearing, and a transcript of this hearing is of record.  The Veteran was informed that the AVLJ who conducted the hearing was no longer employed by the Board.  He did not respond to an offer to testify at another hearing.  38 C.F.R. § 20.717 (2014).

The Board has remanded the issues on appeal for additional development in March 2012 and April 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The issue of entitlement to an evaluation in excess of 10 percent for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's cervical spine disability has shown forward flexion of no less than 12 degrees with pain; and functional loss exhibited by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, interference with sitting, standing and/or weight-bearing and lack of endurance; but no muscle atrophy or ankylosis.  

2.  Prior to February 15, 2008, the Veteran's non-dominant right shoulder disability has shown pain with flexion at no less than 170 degrees and abduction at no less than 170 degrees.

3.  As of February 15, 2008, the Veteran's non-dominant right shoulder disability has shown pain with flexion at no less than 60 degrees and abduction at no less than 50 degrees; and functional loss exhibited by less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement; but no ankylosis or dislocation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Prior to February 15, 2008, the criteria for an evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

3.  As of February 15, 2008, the criteria for an evaluation of 30 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the increased evaluation claims, the December 2008 and January 2009 letters informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

As noted above, the Veteran testified at a hearing in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the Acting VLJ elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  Moreover, the Veteran declined the opportunity for an additional hearing.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability records and lay statements are in the file.  

The Veteran underwent VA examinations in October 2007, September 2008, January 2010, March 2010, June 2010, April 2012 and May 2014 to assess the current severity of his cervical spine disability and right shoulder disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his cervical spine disability or right shoulder disability have worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II. Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in December 2008, the period for consideration will include evidence one year prior to the receipt of claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

Cervical Spine Disability

The Veteran's cervical spine disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective April 1, 2007.  As background, the Veteran's cervical spine disability evaluation was increased to 30 percent in an October 2007 rating decision, effective April 1, 2007.  In a September 2008 rating decision, the RO decreased the evaluation to 20 percent, effective September 2, 2008, based on September 2008 VA examination findings.  That 30 percent evaluation was reinstated in a July 2010 rating decision, effective September 2, 2008.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 30 percent rating requires that the condition be manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Veteran is seeking a higher evaluation for his cervical spine disability.  He asserts that he experiences constant neck pain which affects his ability to sleep and drive.  He has limited motion with pain as far as lifting his head up, putting it down or going side to side.  See December 2008 statement and June 2011 Board hearing transcript.

At an October 2007 VA cervical spine examination, the Veteran reported constant, severe pain that radiated into both arms.  He rated the pain at 8 out of 10.  He reported daily flare-ups of severe pain rated at 10 out of 10 which lasted all day.  He said he had received chiropractic adjustments and traction.  He used Flexeril and Depakote with a poor response.  Upon objective evaluation, the October 2007 VA examiner noted that the Veteran had grade two moderate spasms and tenderness.  His motor examination results were 5/5 with adequate bulk and tone.  Deep tendon reflexes were normal and sensation was intact.  Range of motion testing revealed flexion with pain to 12 degrees, extension with pain to 20 degrees, right and left rotation with pain to 20 degrees, and right and left lateral flexion with pain to 20 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  X-rays showed degenerative narrowing of C5-C6, but otherwise normal.  The VA examiner diagnosed the Veteran with degenerative disc disease (DDD) of C5-C6 of the cervical spine.  The VA examiner noted that the Veteran was currently employed and that his cervical spine disability affected his occupation, because he had to change positions frequently and affected his use of the keyboard.  His cervical spine disability also affected his ability to sleep, drive, dress, bathe and use the toilet.  

At a September 2008 VA cervical spine examination, the Veteran reported constant, moderate pain, which he rated at 5 out of 10.  He said the pain radiated up his cervical spine.  He reported daily flare-ups of severe pain rated at 8 out of 10 which lasted all day.  He had a good response taking Percocet.  He had a poor response using a cervical brace.  The Veteran was no longer employed.  His cervical spine disability affected his sleep and ability to drive.  Upon objective evaluation, the September 2008 VA examiner found mild paravertebral muscle spasms and tenderness.  His motor examination results were 5/5 with symmetrical bulk and tone.  Deep tendon reflexes and sensation were intact.  Range of motion testing revealed flexion with pain at 30 degrees, extension with pain at 22 degrees, right and left rotation with pain at 18 degrees and right and left lateral flexion with pain at 18 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  X-rays continued to show DDD of his cervical spine.  The VA examiner found no objective evidence of radiculopathy.  

Based on the Veteran's subjective complaints of cervical radiculopathy, the Veteran underwent a private nerve conduction study.  The study was normal.  See January 2009 Columbia Neurological Associates nerve conduction study.  

The Veteran continued to report neck pain along with stiffness with radiating symptoms into his left arm.  He was treated with epidural steroid injections at level C6-7.  He reported relief, but also said his pain returned after a few months.  See April 2009, July 2009, August 2009, December 2009 and January 2010 private treatment records.

At a January 2010 VA cervical spine examination, the Veteran reported constant cervical pain which radiated into his bilateral shoulders.  He rated the pain at 8 out of 10.  He reported no distinct flare-ups of pain.  He said the pain frequently made walking difficult, sometimes unable to get out of bed and no longer able to perform household chores.  He reported receiving four cervical epidural steroid injections with progressively diminishing periods of relief.  Upon objective evaluation, the January 2010 VA examiner found diffuse cervical tenderness, but no muscle spasm.  His reflexes, motor and sensory examination results were normal.  His gait was normal.  Range of motion testing revealed flexion at 30 degrees, extension at 30 degrees, right and left lateral flexion at 40 degrees and right and left rotation at 50 degrees.  Pain was found at the end of the range of motion.  There was no additional limitation of range of motion due to pain or fatigue upon repetitive use testing.  

In March 2010, the Veteran underwent an anterior cervical discectomy and fusion (ACDF) of C6-C7.  See March 2010 operative report.  The Veteran reported that since his surgery his radiating pain symptoms and stiffness had resolved.  See April 2010 statement of Dr. Webb.  He reported difficulty swallowing solid food since his surgery.  He drank liquids or massaged his throat to permit swallowing.  See April 2010 and November 2011 private treatment records.  Dr. Kirchner, a private ear, nose and throat specialist, found that the Veteran's pharynx and larynx were unremarkable and opined that his dysphagia was either related to his cervical spine surgery or inadequately controlled gastrointestinal reflux disease.  See November 2011 private treatment record.  An esophagram showed a normal esophageal caliber and morphology and noted significant esophageal dysmotility.  See November 2011 private esophagram report.  

At a June 2010 VA cervical spine examination, the Veteran reported a burning pain in the back of his neck, but not radiating.  He reported having pain from sitting for prolonged periods of time.  He said his wife had to assist with bathing.  He had difficulty turning his head.  He had flare-ups of pain with rain which lasted about a day.  He treated his flare-ups with pain medication.  Upon objective evaluation, the June 2010 VA examiner found tenderness over the C7, but no palpable spasms.  Overall muscle strength was 5/5.  Deep tendon reflexes were hyporeflexic.  Sensation was intact.  The VA examiner found a well-healed surgical scar on the anterior of his right neck.  Range of motion testing revealed flexion at 15 degrees, extension at 15 degrees, right and left rotation at 20 degrees and right and left lateral flexion at 10 degrees with pain at the end of the range of motion.  There was no change in degree in limitation of range of motion upon repetitive use testing.  The Veteran was diagnosed with cervical DDD status post ACDF.  The VA examiner found that the Veteran's recent cervical surgery affected his range of motion; he would improve over the next six to nine months.  

At an April 2012 VA cervical spine examination, the Veteran reported intermittent pain and limited range of motion.  He reported having flare-ups of worsening pain with cold weather.  Upon objective evaluation, the April 2012 VA examiner found tenderness, but no guarding or muscle spasm.  No muscle atrophy was noted.  There were normal reflexes and sensory examination results.  Muscle strength was 5/5.  Range of motion testing revealed flexion at 30 degrees, extension at 30 degrees, right lateral flexion at 40 degrees, left lateral flexion at 35 degrees, right and left lateral rotation at 50 degrees.  There was objective evidence of painful motion at the end of the range of motion.  There was no additional limitation of range of motion of the cervical spine upon repetitive use testing.  The VA examiner found functional loss upon repetitive use testing exhibited by less movement than normal and pain on movement.  No radiculopathy symptoms were found.  There was no intervertebral disc syndrome (IVDS).  The Veteran's surgical scar was not painful, unstable or had a total area greater than 39 square centimeters.  Diagnostic testing documented arthritis and DDD status post ACDF.  The VA examiner noted that the Veteran's cervical spine disability impacted his ability to work, because he had difficulty with activity requiring repetitive extension or flexion and with activity requiring prolonged sitting.  

At a May 2014 VA cervical spine examination, the Veteran reported severe stiffness and constant neck pain.  He rated his pain at 6.5 out of 10.  He had flare-ups of pain from sitting longer than 15 minutes.  He treated his pain with Oxycodone, Flexeril, and Gabapentin.  He also had steroid injections for his neck.  Upon objective evaluation, the May 2014 VA examiner found tenderness and muscle spasms resulting in an abnormal gait, but no guarding.  Normal reflexes and sensory examination results were noted.  Muscle strength testing was 5/5.  No muscle atrophy or ankylosis was found.  There was no IVDS.  The Veteran's surgical scar was not painful, unstable or had a total area greater than 39 square centimeters.  Range of motion testing revealed flexion at 45 degrees with pain at 20 degrees, extension at 10 degrees with pain at 10 degrees, right lateral flexion at 30 degrees with pain at 30 degrees, left lateral flexion at 20 degrees with pain at 20 degrees, right lateral rotation at 60 degrees with pain at 60 degrees, left lateral rotation at 45 degrees with pain at 45 degrees.  No additional limitation of range of motion of the cervical spine upon repetitive use testing.  The VA examiner found functional loss upon repetitive use testing exhibited by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, interference with sitting, standing and/or weight-bearing and lack of endurance.  Diagnostic testing documented arthritis.  The VA examiner noted that the Veteran's cervical spine disability with post-operative residual pain and limited motion negatively impacted his ability to work.  

Based on a careful review of all of the evidence, the Board finds that throughout the appeal period, the Veteran's cervical spine disability does not warrant an evaluation in excess of 30 percent.  In other words, the evidence does not demonstrate unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Indeed, at his May 2014 VA examination, no ankylosis was found.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204 -07 (1995) is warranted, as functional impairment due to pain has been addressed by the 30 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the cervical spine; however, it does not result in a separate and/or higher evaluation unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  The May 2014 VA examiner found functional loss exhibited by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, interference with sitting, standing and/or weight-bearing and lack of endurance, but there was no objective evidence of additional limitation of range of motion upon repetitive use.  Notably, at the Veteran's most recent VA examination, his flexion was at 20 degrees with pain, which more nearly approximates the 20 percent rating criteria.  Therefore, the rating criteria for a 40 percent evaluation are not satisfied.  

      Right Shoulder Disability

The Veteran's right shoulder disability has been currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective February 15, 2008.  In an October 2007 rating decision, the RO granted service connection and assigned a 10 percent evaluation for the Veteran's right shoulder disability, effective April 1, 2007.  As the Veteran's increased rating claim was filed in December 2008 and the Board must consider evidence one year prior to the date of his claim, the relevant appeal period includes the Veteran's 10 percent evaluation for his right shoulder disability prior to February 15, 2008.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2014).  In this case, the evidence (e.g., VA examination of September 2008) shows that the Veteran is left-handed.  Consequently, for rating purposes, the right shoulder is the minor upper extremity.  

Under Diagnostic Code 5201 for limitation of motion of the arm, pertinent to the minor upper extremity, a 20 percent evaluation is assigned for limitation of motion of the arm to shoulder level.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2014).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, clavicle or scapula, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).

The Veteran is seeking a higher evaluation for his right shoulder disability.  He asserts that he has constant pain and difficulty lifting his arm over his head.  He said his wife and daughter have to assist with dressing and undressing him.  He also experiences problems sleeping due to the pain.  He said his shoulder joint would pop if he moved in a certain way.  He cannot drive or perform household chores.  See December 2008 statement and June 2011 Board hearing transcript.  

At the outset, the medical evidence reflects findings for the Veteran's right and left shoulders, but the findings below will only reflect findings for his right shoulder, as his service-connected left shoulder disability is not currently on appeal.

At an October 2007 VA examination for his right shoulder disability, the Veteran reported mild, constant right shoulder pain that he rated at 3 out of 10.  He reported no flare-ups of pain.  He treated his pain with Oxycodone, Percocet and Flexeril with a good response.  The Veteran said that the limited use of his shoulder affected his occupation and his ability to drive, dress, bathe, perform chores, use the toilet and prepare food.  Upon objective evaluation, the October 2007 VA examiner found that the Veteran's stability and supraspinatus strength were intact.  He had a positive Hawkins' sign.  Range of motion testing revealed flexion at 170 degrees with pain, abduction at 170 degrees with pain and internal and external rotation at 90 degrees with pain.  There was no additional limitation of range of motion upon repetitive use testing.  X-rays were negative.  The VA examiner diagnosed the Veteran with rotator cuff impingement syndrome of the right shoulder.

At a September 2008 VA examination for his right shoulder disability, the Veteran reported constant, moderate pain that he rated at 5 out of 10.  He reported increased pain with overhead activity.  He had daily flare-ups of severe pain that he rated at 9 out of 10 lasting for the entire day.  His pain interfered with his sleep.  He treated his pain with Tramadol with a poor response.  Upon objective evaluation, the September 2008 VA examiner found the Veteran's stability was intact and his strength was 5/5.  He had a positive test for rotator cuff impingement syndrome.  X-rays were negative.  Range of motion testing revealed flexion at 96 degrees, abduction at 90 degrees and internal and external rotation at 40 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  

December 2008 VA treatment records document the Veteran's complaints of  increased right shoulder pain for the past two months.  He had anxiety over moving his arm for fear of increased pain.  Active range of motion testing revealed flexion at 60 degrees and abduction at 50 degrees.  Passive range of motion testing revealed flexion at 110 degrees and abduction at 80 degrees.  Significant guarding secondary to pain was noted.  An x-ray of his right shoulder showed no fracture or dislocation and slight narrowing of subacromial space.  

A December 2008 private MRI report of his right shoulder showed mild degenerative arthropathy involving the acromioclavicular (AC) joint.  

A January 2009 private treatment record reflects that the Veteran complained of increased right shoulder pain for the past two years.  He also reported numbness and tingling down his arm.  Objective evaluation found no instability and a normal vascular examination, but noted that the Veteran had virtually no range of motion due to his shoulder pain.  The private treating physician, after reviewing his diagnostic tests, found that the Veteran had a healthy rotator cuff and mild AC joint changes.  His MRI was noted to be benign.  

At a March 2010 VA examination of his right shoulder disability, the Veteran reported constant pain that he rated at 5 out of 10.  He said his pain was aggravated with any movement, but noted significant pain and instability with overhead activity.  He said his shoulder pain prevented him from falling asleep and staying asleep.  He reported flare-ups following activity with varying degrees of severity and duration, but resulting in no ability to use his right arm.  His wife assisted him with dressing himself.  He said he could not help care for his children or drive.  He had gone to physical therapy but found no significant relief.  Upon objective evaluation, the March 2010 VA examiner found a positive Hawkins' impingement test and anterior tenderness to palpation, but normal stability and supraspinatus strength at 4/5.  Range of motion testing revealed flexion at 80 degrees with pain at 80 degrees, abduction at 70 degrees with pain and at 60 degrees without pain,  external rotation at 40 degrees with pain at 40 degrees and internal rotation at 30 degrees with pain at 30 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  The VA examiner diagnosed the Veteran with rotator cuff impingement syndrome of the right shoulder.  

At an April 2012 VA examination of his right shoulder disability, the Veteran continued to report right shoulder pain that impaired his overhead activity.  He reported flare-ups of worsening pain from cold weather.  Upon objective evaluation, the April 2012 VA examiner found that the Veteran had tenderness on palpation of his AC joint, guarding and positive Hawkins' impingement test and empty-can test results.  No ankylosis of the glenohumeral joint was noted.  No recurrent dislocation was reported.  Muscle strength testing was 4/5.  Range of motion testing revealed flexion at 90 degrees with pain at 90 degrees and abduction at 110 degrees with pain at 110 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  The VA examiner found no functional loss upon repetitive use testing.  Diagnostic testing documented no degenerative or traumatic arthritis.  The VA examiner noted that the Veteran's right shoulder disability impacted his ability to work, because he reported limited ability to perform overhead activity, repetitive activity or heavy lifting.  

At a May 2014 VA examination, the Veteran's left shoulder disability was evaluated, however, the VA examiner also made findings for his right shoulder.  The VA examiner found no tenderness, guarding, recurrent dislocation or ankylosis of his right shoulder.   He had normal muscle strength at 5/5.  The test results for rotator cuff conditions were negative.  Range of motion testing revealed flexion at 140 degrees with pain at 140 degrees and abduction at 120 degrees with pain at 120 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  The VA examiner found functional loss upon repetitive use testing exhibited by less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  

Based on a careful review of all of the evidence, prior to February 15, 2008, the Veteran's right shoulder disability does not warrant an evaluation higher than 10 percent.  In other words, the evidence does not demonstrate limitation of motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Indeed, at his October 2007 VA examination his flexion and abduction were both at 170 degrees.  This includes limitation due to factors such as pain, as well as any limitation upon repetitive use testing.  

The Board has considered the Veteran reports of pain with overhead motion during this appeal period.  However, the evidence also does not demonstrate that the Veteran's right shoulder disability results in a level of diminished functional capacity consistent with the next higher rating.  See Mitchell, 25 Vet. App. 32 (2011).  Therefore, prior to February 15, 2008, the Veteran's right shoulder disability is no more than 10 percent disabling.  

For the period as of February 15, 2008, the Veteran's right shoulder disability warrants a 30 percent evaluation.  The evidence does demonstrate a decreased limitation of motion of the arm midway between side and shoulder (flexion at 60 degrees).  But, as the Veteran's right shoulder is a minor joint, the rating criteria does not provide for a higher evaluation.  A 30 percent evaluation requires limitation of motion of the arm to 25 degrees from the side, which the evidence for this appeal period has not demonstrated.  

However, the Board finds that a higher evaluation for functional loss has been demonstrated.  The May 2014 VA examiner found functional loss exhibited by less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  Moreover, the record is replete with medical and lay evidence that that he has constant pain and difficulty lifting his arm over his head.  He said his wife and daughter have to assist with dressing and undressing him and that he could not drive or help care for his children.  In addition, he reported flare-ups following activity with varying degrees of severity and duration, but resulting in no ability to use his right arm.  He also experiences problems sleeping due to the pain.  He said his shoulder joint would pop if he moved in a certain way.  Applying the benefit of the doubt standard, the evidence more nearly approximates a 30 percent evaluation than a 20 percent evaluation.  Therefore, as of February 15, 2008, the rating criteria for 30 percent evaluation are satisfied.  

      Extraschedular Consideration

The Board has considered whether the Veteran's cervical spine disability and right shoulder disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected cervical spine disability and right shoulder disability are manifested by symptoms of chronic pain, which prevented prolonged sitting and driving, impaired sleep, limited overhead activity, and required assistance with dressing and bathing.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Codes 5242 and 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

	Conclusion

The Veteran asserts that he is entitled to an increased evaluation for his cervical spine disability and his right shoulder disability.  His factual recitation as to symptomatology associated with the cervical spine and right shoulder is accepted as credible.  However, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his cervical spine disability and right shoulder disability.  Moreover, to the extent he is competent to opine as to these matters, his views are far outweighed by the detailed examination reports and opinions provided by the medical professionals who examined the Veteran's spine and shoulder and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").

The Board has also considered whether separate evaluations are warranted for other disabilities that are associated with the Veteran's cervical spine disability and right shoulder disability; however, the evidence does not demonstrate that any such separate evaluations are warranted in this case.  

For all the foregoing reasons, the Board finds that throughout the appeal period, an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected cervical spine disability.  Prior to February 15, 2008, an evaluation in excess of 10 percent for the Veteran's right shoulder disability is not warranted.  Finally, as of February 15, 2008, an evaluation of 30 percent for the Veteran's right shoulder disability is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 30 percent for a cervical spine disability is denied.  

Prior to February 15, 2008, entitlement to an evaluation in excess of 10 percent for a right shoulder disability is denied.  

As of February 15, 2008, entitlement to an evaluation in excess of 30 percent for a right shoulder disability is granted. 


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that the medical evidence of record to evaluate the Veteran's right elbow disability is not sufficient for rating purposes.  38 C.F.R. § 4.2.  The Veteran was afforded VA examinations for his right elbow disability in October 2007, September 2008, March 2010, April 2012 and May 2014.  At his first two VA examinations in October 2007 and September 2008, the Veteran's right elbow had full extension to zero degrees.  At his March 2010 and April 2012 VA examinations, the Veteran was unable to fully extend his right elbow and extension ended at 10 degrees.  However, at his most recent VA examination in May 2014, the VA examiner noted that the Veteran's extension ended at 110 degrees.  The May 2014 VA examiner made no finding or provided any explanation for the Veteran's significant decrease in extension motion from his previous two VA examinations.  

Notably, the Veteran's flexion motion had shown improvement over his last two VA examinations.  In March 2010 and April 2012, the Veteran's flexion was at 130 degrees and 120 degrees, respectively.  At his May 2014 VA examination, the Veteran had full range of motion with flexion at 145 degrees.  

In addition, the Board finds that the evidence does not provide sufficient information to evaluate the current severity, if any, of the Veteran's diagnosed right ulnar neuropathy.  The Veteran's right elbow disability is currently evaluated under Diagnostic Codes 5206 and 5207 for limitation of flexion and limitation of extension of the forearm.  See 38 C.F.R. § 4.71a (2014).  Nevertheless, the Board must also consider whether a higher or separate evaluation is appropriate under other diagnostic codes.  Based on the Veteran's diagnosis of right ulnar neuropathy, consideration of Diagnostic Code 8516 for paralysis of the ulnar nerve is warranted.  See 38 C.F.R. § 4.124a (2014).  At the Veteran's May 2014 VA examination for his right elbow disability, the Veteran reported associated numbness and tingling in the right fourth and fifth fingers and waking up with numbness each morning.  The May 2014 VA examiner found normal muscle strength, but the VA examiner did not opine as to whether the Veteran's symptoms of tingling and numbness were related to his service-connected right elbow disability or his service-connected carpal tunnel syndrome as a residual of a right wrist injury.  

As the record presents contradictory evidence of the severity of the Veteran's right elbow disability and insufficient evidence to evaluate any current right ulnar neuropathy, the Veteran must be provided with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his right elbow disability, including VA treatment records from March 2012 to the present, that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his service-connected right elbow disability.  This includes, but is not limited to, determining his range of motion and whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination.  

The VA examiner should address the range of motion findings from the Veteran's March 2010 and April 2012 VA examinations to his May 2014 VA examination, which reflect improvement in flexion motion, but a significant decrease in extension motion.  

The VA examiner should also address the Veteran's lay statements regarding his symptoms of numbness and tingling in his upper extremities and provide an opinion as to whether these symptoms are related in any way to his service-connected right elbow disability or his service-connected carpal tunnel syndrome as a residual of a right wrist injury.  

All necessary tests should be conducted.  

The claims file, including a copy of this REMAND, should be made available to the examiner.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


